Order filed August 14, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00381-CR
                                 ____________

                          KENTON FRYER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                            Bastrop County, Texas
                         Trial Court Cause No. 16,029


                                     ORDER
      The reporter’s record in this case was originally due June 18, 2018. See Tex.
R. App. P. 35.1. On June 19, 2018, this court ordered the court reporter to file the
record within 15 days. In response, the court reporter sought an extension of time
to file the record. The extension was granted in part through August 6, 2018. See
Tex. R. App. P. 35.3(c). The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Margaret Raiford, the official court reporter, to file the record in
this appeal on or before September 13, 2018. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex. R.
App. P. 35.3(c). If Margaret Raiford does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.

                                     PER CURIAM